        Case 1:18-cv-02906-RDM Document 2-5 Filed 12/11/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   *

                                                   *
 BARRY MICHAELS,
                                                   *
                          Plaintiff,
 v.
                                                   *
                                                           Case No. 18-cv-2906
 MATTHEW G. WHITAKER, IN HIS
                                                   *
 OFFICIAL CAPACITY,
                                                   *
                          Defendant.
                                                   *

                                                   *
                      *     *    *     *   *   *   *   *   *   *   *   *   *

                 [PROPOSED] ORDER GRANTING PLAINTIFF’S
             EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

      On full consideration of plaintiff’s emergency motion for injunction and memorandum in

support, and for the reasons set forth on the record on December __, 2018, the motion is

GRANTED. Matthew G. Whitaker is ENJOINED from:

      (a) Exercising authority as Acting Attorney General; and

      (b) Supervising the Department of Justice’s response to plaintiff’s pending petition for

          writ of certiorari and subsequent briefing in the U.S. Supreme Court on the merits of

          the case.

IT IS SO ORDERED.

                                                               __________________________
Dated: December ___, 2018                                      United States District Judge
         Case 1:18-cv-02906-RDM Document 2-5 Filed 12/11/18 Page 2 of 2



Names and addresses of attorneys and/or parties entitled to be notified of the entry of this order:

Attorneys for Plaintiff Barry Michaels:
Thomas C. Goldstein
TGoldstein@goldsteinrussell.com
Daniel Woofter
dhwoofter@goldsteinrussell.com
GOLDSTEIN & RUSSELL, P.C.
7475 Wisconsin Avenue
Suite 850
Bethesda, MD 20814
(202) 362-0636

Michael E. Zapin
michaelezapin@gmail.com
20283 State Rd. 7
Suite 400
Boca Raton, FL 33498
(561) 367-1444

Defendant:
Matthew G. Whitaker, in his official capacity
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001




                                                 2
